Citation Nr: 1442539	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  12-34 740	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2011 rating decision of the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  The Waco, Texas, RO has local jurisdiction over the appeal.

The issue of service connection for hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is causally related to his in service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  Service connection may be granted for any disability initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. §§ 3.303(d).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The results of a March 2011 VA examination show that the Veteran suffers from tinnitus.  The current disability criterion is met.

Service treatment records do not show that the Veteran complained of or was treated for tinnitus during his active service.  His DD-214, however, reflects that he served as a heavy machine operator in Vietnam.  The Veteran contends that it was, in part, this experience in and around heavy equipment that caused his hearing problems.  In a letter from March 2011, the Veteran also states that during active service he was training at a firing range and that a rifle went off close to his ears.  He directly attributes his tinnitus to this event and contends that there has been a "ringing in my ears" ever since.  In light of this evidence, and no evidence to the contrary, the in-service incurrence criterion is met.

At his examination, the Veteran stated that his tinnitus began during his time of active duty service in 1966.  Through his representative, the Veteran acknowledged that his service records did not indicate any hearing loss at the time of discharge, but noted that conclusion was reached as a result of the whisper test, which has proven to be invalid.  The Veteran also stated that his occupational history did not expose him to a high amount of noise.  Lastly, through a March 2011 letter to VA, the Veteran contends that the "ringing in my ears" has been constant since his time in service.

There are no post-service medical records referencing a complaint of tinnitus for nearly forty years after the Veteran's service; however, the mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Veteran underwent a VA examination in March 2011.  The examiner reviewed the Veteran's service treatment records and post-service treatment records and noted the Veteran's own observations regarding his medical history.  The examiner concluded that it is less likely than not that the Veteran's tinnitus is related to his military noise exposure because there was normal hearing at discharge and the Veteran has a significant history of post-service occupational noise exposure.

The examiner appears to have discounted the Veteran's lay statements, including his report of a forty-plus year history of tinnitus.  The presence of tinnitus is capable of lay observation as it is readily identifiable by its features.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The examiner focused on the fact that the Veteran has spent his entire civilian career working as a  "heavy machine" operator in construction, but ignored the Veteran's statement that he wore hearing protection while at work.  The examiner also discounted the Veteran's lay statements regarding both machine and gunfire noise exposure while in service, and that a rifle shot had caused "ringing in my ears."  At the least, these statements raise a reasonable doubt as to whether the Veteran's current tinnitus stems from his time in service or post-service.

Accordingly, there is a competent and credible basis to conclude that the Veteran's current tinnitus has been present since service.  Given that there is less than a preponderance of evidence of record that disassociates the Veteran's current tinnitus from his active duty service, the Board finds that the evidence is in equipoise and,  applying the benefit-of-the-doubt doctrine, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for tinnitus is granted.


REMAND

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In the case of a claim for disability compensation, this assistance shall include providing a medical examination when it is necessary to make a decision on the claim. 38 U.S.C.A. § 5103(d). 

To this end, in March 2011 VA provided to the Veteran a medical examination and for his claims for service connection for hearing loss and tinnitus.  The tinnitus claim is being granted and is no longer at issue.  

The examiner's March 2011 opinion is, being generous, inadequate for the purpose of adjudicating the claim for service connection for hearing loss.  A new etiology opinion providing a cogent rationale is required.   Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination by an appropriate professional who has not previously examined the Veteran.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to answer the following questions:

a)  Does the Veteran currently suffer from a hearing disability?

b)  Is it at least as likely as not (a 50 percent or greater probability) that any hearing disability had its onset in or is related to his active service?

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


